—In two related adoption proceedings pursuant to Domestic Relations Law § 112, in which the petitioner seeks to adopt two children who have been residing in her home since March 4, 1994, the petitioner appeals from two orders of the Family Court, Queens County (Berman, J.), both dated February 6, 1998 (one in each proceeding), which, without a hearing, denied the petitions and dismissed the proceedings.
Ordered that the orders are reversed, on the law, without costs or disbursements, and the matters are remitted to the Family Court, Queens County, for a hearing on the petitions.
The Family Court failed to consider the factors in favor of and against the granting of these adoption petitions or the best interests of the children herein (see, Domestic Relations Law § 114 [1]). Therefore, the matter is remitted to the Family Court for a hearing on the merits of these petitions. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.